Citation Nr: 1115534	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for asbestosis with chronic bronchitis, currently evaluated at 30 percent disabling, to include entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to an increased rating for asbestosis with chronic bronchitis.  In March 2009, a hearing was held before the undersigned Veterans Law Judge.

In the October 2009 Remand order, the Board referred a possible claims for service connection for a back disability and petition to reopen entitlement to service connection for a psychiatric disorder to the RO for appropriate action after they were raised by the Veteran at his March 2009 hearing.  As action has yet been taken, these issues are again referred back for clarification from the Veteran or any other appropriate action.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted in the Board's October 2009 Remand order, the Veteran's January 2007 Notice of Disagreement (NOD) contains the assertion that he has "been on Social Security Disability" and that his SSA benefits are "all related to my service connected disabilities."  As such, the Board instructed the AMC to ask the Veteran to clarify whether or not he receives disability benefits from the Social Security Administration (SSA), and, if so, to make arrangements to obtain a copy of these records.  In accordance with this Remand directive, the AMC sent a February 2010 letter to the Veteran, asking him to "[p]lease clarify whether or not you receive disability benefits from the Social Security Administration."  Although the Veteran called to notify VA that he would be responding to this letter in April 2010, no response was received.  As such, the AMC proceeding with the adjudication of his claim and issued a Supplemental Statement of the Case (SSOC) in January 2011. 

VA has a duty to obtain "potentially relevant" records in the custody of SSA.  Talley v. Brown, 6 Vet. App. 72, 74 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 593-94 (1991).  However, the Veteran must provide enough information to identify and locate these records, including custodian or agency holding the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159(c)(2); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (holding that VA's duty to assist includes making efforts to obtain relevant records that the appellant has adequately identified).  Here, the Veteran has provided VA with the custodian of the records requested, SSA, and has clearly indicated that these records are relevant to his claim on appeal.  As such, on Remand, the AMC should attempt to obtain these records.  38 C.F.R. § 3.159(c)(2).

Additionally, in the October 2009 Remand order, the Board directed the AMC to address the issue of entitlement to a TDIU upon readjudication of the Veteran's claims on appeal.  Specifically, the Remand order states that "both the issue of entitlement to an increased rating for asbestosis with chronic bronchitis and entitlement to a TDIU" must be adjudicated in the SSOC.  However, only the Veteran's increased rating claim is addressed in the January 2011 SSOC.  On Remand, the AMC must adjudicate the issue of entitlement to a TDIU before the Veteran's claim can be returned to the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Remand by the Board confers the right to compliance with the Remand orders on the Veteran and imposes a concomitant duty to ensure compliance with the terms of the Remand on the Secretary of Veterans Affairs). 

Finally, the Veteran was afforded a VA examination in May 2010 which included pulmonary function tests (PFTs); however, a copy of the actual test results are not included with the examination report.  These must be obtained on remand.  If they are not available, then the Veteran should be scheduled for an additional VA examination.  An effort should also be made to obtain any additional VA treatment records for the Veteran, dated since January 2010.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Northampton, Massachusetts, dated since January 2010.

2.  Make arrangements to obtain the Veteran's complete SSA records, to include a copy of their decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

Efforts to obtain the Veteran's SSA records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and the unavailability of the records or the futility of any additional efforts should be formally documented for the record. 

3.  Make arrangements to obtain a copy of the results of the Veteran's pulmonary function tests (PFT) conducted on May 25, 2010.  

4.  If the May 25, 2010 PFT results are not available, then the Veteran should be scheduled for a VA pulmonary examination that includes pulmonary function testing.  Findings should specifically include readings for FEV-1, FEV-1/FVC and DLCO (SB); maximum exercise capacity set forth in ml/kg/min oxygen consumption (with cardiac and/or respiratory limit); and whether the Veteran experiences cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or whether he requires oxygen therapy.  If DLCO is not done, the examiner must explain why the test would not be useful or valid in this particular case.

5.  Finally, readjudicate the claim on appeal.  The issue of entitlement to a TDIU must be addressed.  If the decision remains adverse to the Veteran, he and his representative must be furnished with a supplemental statement of the case that clearly and specifically addresses both the issue of (1) entitlement to an increased rating for asbestosis with chronic bronchitis, and the issue of (2) entitlement to a TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



